           CaseCase
                2:20-cv-00079-JRG Document411Filed
                    2:20-cv-00079 Document     Filed 05/26/20Page
                                                   03/18/20    Page 1 of
                                                                  1 of   3 PageID
                                                                       2 PagelD #: #:1847

AO 440 (R'.v. 12 (W) SiiiniiKiiis in u Civil Aclioii



                                            United States District Court
                                                                         for the
    .i*y \ (\ 1'^V^
    "'iL        I        .                                     Eastern District of Texas

 CELLULAR COMMUNICATIONS EQUIPMENT LLC


                                  Pliiiiiiiff

                                     V,                                    )       Civil Action No. 2:20-cv-00079
           ONE PLUS TECHNOLOGY CO. LTD.                                    )
                                                       __                  )
                                Dcfeiulmu                                  ^

                                                            SUMMONS IN A CIVIL ACTION


To: (Dii'vmUiiu's mmw IiiulluUn-xs) ONE PLUS TECHNOLOGY CO. LTD.
                                    18F Tairan Building, Block C, Tairan 3 8th Road, Chegongmiao, Futian District,
                                    Shenzhen, Guangdong 518040, China




           A lawsuit has been filed against you.

         Within 21 days after scrN'icc of this summons on you (not counting the day you received it) — or 60 days if you
arc the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must ser\'c on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff s attorney,
who.se name and address arc:                    Jonathan H. Rastegar
                                                BRAGALONE CONROY PC
                                                2200 Ross Avenue
                                                Suite 4500W
                                                Dallas, TX 75201                           ^'^OOc-                   t
           1! you lail to respond, judgment by default will be entered against you for the relicl dcmaMed in the complaint.
You also must file your answer or motion with the court.



                                                                                      CLERK OF COURT



Date:                    3/18/20                       1^1               1^1                                  A.
                                                                                                Sinntiiiirc ofClerk or Pepiiiy Clerk
Case 2:20-cv-00079-JRG Document 11 Filed 05/26/20 Page 2 of 3 PageID #: 48
Case 2:20-cv-00079-JRG Document 11 Filed 05/26/20 Page 3 of 3 PageID #: 49
